—In a products liability action, the plaintiff appeals from so much of a judgment of the Supreme Court, Rockland County (Weiner, J.), dated May 29, 1998, as, upon a jury verdict, and the denial of his motion pursuant to CPLR 4404 (a) to set aside the verdict, is in favor of the defendant third-party plaintiff dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
The plaintiff, a woodworker, was allegedly injured while using a wood-shaping device manufactured by the defendant third-party plaintiff. He argues on appeal that the court improperly precluded him from offering evidence that, subsequent to the accident, his employer fashioned a safety guard for the device which allegedly would have prevented his injury. Contrary to the plaintiff’s contention, the court properly excluded that evidence, as the defendant third-party plaintiff conceded that such a safety guard could easily have been created (see, Cover v Cohen, 61 NY2d 261). Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.